                                 Case 1:98-cr-00927-CM Document 180 Filed 02/08/21 Page 1 of 1
                                 Case 1:98-cr-00927-CM Document 179 Filed 02/06/21 Page 1 of 1
                                                                 I..\\\ l 11-l' IU'S 01•

                                                         STEPHEN TURANO



~-~\1\1)1:-,()'s \\l "'s l l .                                                                                          (ill   I' \R1' l'I \ ( I·
'1~ 111 l·I <l Oll                                                                                                                  ~L' ITI : 703
'sl '\\ \ OR"-. '-.Y llllil(,                                                                                     "- 1:\\ \ R K,     '-J fl7 1ll~

11 I     91       •)' l I ··g1                                                                                        I I .I    9 I.'\ 6-18 6 -
I· \ '.\ ' I '    'll8 298 1




                                                                17ebruary 6. 2021

              Via ECF
              I lonorable Chief District Judge Colleen McMahon
              Uni ted States District Court
              Daniel Patrick Moynihan
              United States Courthouse
              500 Pearl St.
              . e" York. 1Y I 0007-1 3 12

              Re:            United States v. Ra, /\n thony Rami re1..
                             98 Cr. 9?.7


                 Dear Ch ief Judge McMahon:


                       Pursuant to the Court' s request, I have been in contact with Mr. Ramirez. I write to
              request that I be appointed nunc pro tune to Jan uary 15. 2021. so that I may submit a CJA
              voucher for the work performed in connection with Mr. Ram irez's motion for compassionate
              release.

                          I request that I he rrovidcd ample time to confer with Mr. Rami re/ to continue to co fer
                 \\.ith him and obtain medical records to supplemental his prose compassionate release motion.

                             I thank the Court for its attention to this matter.

                                                                                           Respectfully subm itted.

                                                                                           Isl Stephen Turano

                                                                                           Stephen Turano


                 cc: /\ndrc" Chan. /\ US/\ (via ECF)                                              USDCSDNY
                                                                                                  OOCUMENT
                                                                                                  ELECTRONICALLY~
                                                                                                  DOC#: __________..
                                                                                                  DATE FILED: z_                 rtI z/
